DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard Belkin on 03/10/2021.
IN THE CLAIMS
Claim 1 is amended as displayed below, and claims 16-20 are cancelled.
CLAIM 1: A water management system for interconnection between a water source and a plurality of fixtures, the system comprising: a manifold having an inlet adapted to receive water from the water source and a plurality of ports for supplying water from the manifold to the plurality of fixtures, each port of the plurality of ports having an actuated valve for regulating water flow from an interior of the manifold to the port to which the actuated valve corresponds, the actuated valve of each port being operably connected to at least one of a switch and one or more sensors, wherein the actuated valve of each port is adapted to transition to a closed configuration based on input provided by the at least one of a switch and one or more sensors; an external touch screen mounted on said manifold operably connected to and configured to operate said system, said screen displaying tiles that correspond to said fixtures allowing a user to utilize various functions of a tile by pressing said tile, and a motion sensor installed adjacent each indoor fixture of the plurality of fixtures for detecting motion by a user manually operating the corresponding indoor fixture for preventing said manually operating indoor fixture from being shut down; and for manually operated outdoor fixtures of the plurality of fixtures, instead of use of motion sensors, each said outdoor fixture is provided with a flow sensor and a push the corresponding actuated valve from controlling flow through said outdoor fixture push button switch adapted to rearm said actuated valve to control flow through said outdoor fixture when the push button switch is pressed again.
CLAIM 16: CANCELLED
CLAIM 17: CANCELLED
CLAIM 18: CANCELLED
CLAIM 19: CANCELLED
CLAIM 20: CANCELLED
The above claim amendment was made to correct a potential indefinite rejection and the claims are cancelled because the application is set for allowance and the claims were directed to an invention non-elected without traverse. 

Allowable Subject Matter
Claims 1-3, 6-12, and 14-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753